woo F^ioS^~T£-2-/-rr

                   ^c^M,20\S                   RECEIVED IN
COit^C^CJWMV^L/VPa^L^                     C0UOT OF CRIMINAL APPEALS
 fcO.CoM Z*2C©>                                 MAY 07 2015

 AuS^.Te^TSfll                               AbalAcosfe.Cterk




•tew




  s&quor^ m/ i-i
p v PARTE                                       TAj ^€ CJLMMAL


            figPUCN^r!s facts u^eRpEMnov

t o the ^^^x^^e>L£-"^%H^oFs^^^a^T:                            .
    coNVcS No^)e^^^^K^u^ej^^M1 (\ppljca\nt mwieotovie
sorted a\ad ftumeoed cruE^and ftteslW^Kft McKcyi dr R^k
 Oraer peyiolfyoffeQ^^y pro »,re^ped^ully sW^ Vhe^W/y,
    (' x, SexwdK l&Vferson, Tbcu Ma \eB^i4t>, Ao  ir? CQ£c«/?J*^>
 d^reftirGfresV &afc*>^oM ^Veseto3o&) Wrile^ se)cdRWi^es:
     l The XTuctyneri-oF Cfl^vllcncM &y Wy 2c ttcmceof Dispc&racN
        tammem shcu3-the asresVAafeasqi7/2coe ^ retessei


         c£ proswiAkn k& x. urnretea£&\ an boll,en <=i/8/20G8.
     2L, Tlie^uc^c^lnfowo^c^ k6c\m\m\ tfetoy fetrttl      s\c^ed vx\ Vus ?\h5
     op          XV\oS^



opasnce intemaiion Hwi ten, frosecufcr Bmfe 6. (W&bfe
 (Hu&uleftUy Vb(^d4hceeihdtokenb b^caiAs^bdhWoleA sex
qcom^y. These,cm^fenso^e xlle&tvL n                          '
                           -       .ITT,

C&aWwesto violate iwy dueprccess, xi^er cjwtvultedi aituv critolk
ogams^^\vwux*Ea       Ramsewx Ou^,
                             UruV, do state^ytauivo
                                      s\ak,4%Wfcu4^ fofc  oWife a^Vua
                                                    ft^W, aUuX  ^Itu.

               SwS^'a^^^^"

     -r k^SipawGy1^.* few*? taw*-1*^
F
    3ARVF1TZ9IMMQNS
    DISTRICT CLERK
    Frank Crowley Courts Building
                                                                                                 it          '
    133 N. Industrial Blvd. LB 12
                                                                                                02 1R            $
    Dallas, Texas 75207-4313                                                                    0002010651       F
                                                                                                MAILED FROM ZIP
                                SENRICKWILKERSON
                                RAMSEY UNIT-#1885146
                                1100 FM 655
                                ROSHARON, TX 7758 J
                                                                          7 7 3 - DE 10J3 9N          C7 2 03./0!
                                                           UNABLE        TO FORWARD/FOR               R£VI.£W
                                                                                                         **.R0 0
                                                         BC:    775 83 7 67 0      du      *• 8 5 93-i«*7i-;;
                           21       -WTIKW§7 1*1?!='':         iHr.niMViliivi.rii IviiiniTihivdiitiiiiiiii^liinl^r